Mr. Justice Waterman delivered the opinion of the court. The instruments offered in evidence, unless payable to bearer or to some person therein named, are not promissory notes. Walters v. Short, 5 Gil. 252-259; Mayo v. Chenoweth, Breese, 200; Smith v. Bridges, Breese, 18; Adams v. King, 16 Ill. 169. If the instruments can be construed as promises to pay the International Loan and Investment Union, see Adams v. King, 16 Ill. 169; neither of them was indorsed by it, and hence no recovery could be had thereon by appellant. The statute does not permit an amendment substituting a new party for the one in whose name a suit is brought. The court properly refused to allow such “amendment” to be made. The judgment of the Circuit Court is affirmed.